Citation Nr: 1826831	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the claims is now with the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran served on the USS Newport News (CA-148), which operated temporarily in Vietnam's inland waterways during February and December 1968.

2.  The Veteran's diabetes mellitus, type II, and ischemic heart disease are presumptively related to the Veteran's exposure to toxic herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

The Veteran is seeking service connection for diabetes mellitus, type II and ischemic heart disease.  It is his contention that these disorders are directly attributable to his exposure to toxic herbicides while serving near the Republic of Vietnam during his naval service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

Initially, the Board notes that the Veteran was diagnosed with diabetes mellitus, type II, in April 2010 and ischemic heart disease in March 2010.  Therefore, the only question remaining on appeal is whether the Veteran was exposed to toxic herbicides during his military service.  The Board finds that the Veteran was exposed to toxic herbicides during his naval service and service connection is warranted as a result.

The Veteran's DD-214 and other personnel records show that he served in the United States Navy from May 1964 to May 1968, during the presumptive time period for herbicide agent exposure in the Vietnam era which ranges from January 9, 1962 to May 7, 1975.  Therefore, this Veteran's case rests not on whether he served during the applicable period, but rather whether he served "in the Republic of Vietnam" for the purposes of 38 C.F.R. § 3.307(a)(6)(iii)(2017).

VA has interpreted its language in 38 C.F.R. § 3.307, referring to "service in the waters offshore" of the Republic of Vietnam to include inland waterways ("brown water") but not ocean waters ("blue water").  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  During the Veteran's naval service, he served on the USS Newport News, as notated in his service records.  As noted by the Veteran, the USS Newport News is listed on the Agent Orange registry of ships.  See VA Manual M-21-1, IV.ii.1.H.2a, reference "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated April 2, 2018."  The registry details that the USS Newport News operated temporarily in Vietnam's inland waterways in February and December 1968.  As the Veteran's service records specifically note his service on the USS Newport News in February 1968, the Board finds that the Veteran is eligible for the toxic herbicide exposure presumption.  Additionally, as diabetes mellitus, type II, and ischemic heart disease are presumptively recognized to be related to toxic herbicide exposure, service connection is warranted for both of the claims on appeal.


ORDER

Service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure, is granted.

Service connection for ischemic heart disease, to include as due to toxic herbicide exposure, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


